El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Don José Sergio Mangnal Palero y otros presentaron en el Registro de la Propiedad dé Caguas con el objeto de que fuera inscrita, una escritura de partición de los bienes de los esposos María Concepción Palero y de Juan de la Crnz Man-gual, inscripción qne negó el registrador según nota pnesta al pie del documento, la qne fué notificada a los interesados el día 4 de mayo último.
Con posterioridad al día 24 de dicho mes, los interesados en el documento presentaron en la secretaría de este Tribunal Supremo nn escrito estableciendo recurso gubernativo contra la nota denegatoria de inscripción.
Según la sección 3a. de la ley de Io. de marzo de 1902, que es la 801 de los Estatutos Revisados de Puerto Rico, el re-curso gubernativo contra la negativa de inscripción de un registrador, habrá de establecerse dentro de los veinte días siguientes a la notificación.
Según el artículo 388 del Código Político, el cómputo para los términos se hará excluyendo el primer día e incluyendo .el *498último a menos que éste sea día de fiesta, en cuyo caso será también ex9luído. Así pues, de acuerdo con este precepto, los veinte días concedidos por la ley para establecer el recurso empezaron a contarse desde el siguiente a la notificación, o sea desde el 5 de mayo, a pesar de ser festivo, y vencieron el viernes del mismo mes. (Véase Muñoz v. López, 14 D. P. R., 465.)
Habiendo sido interpuesto el recurso en este caso después de los veinte días que para ello concede la ley, no podemos considerarlo y debe ser desestimado, según fiemos ya re-suelto también en el recurso establecido por Finlay v. Registrador de la Propiedad, 16 D. P. R., 18 y casos en él citados.

Desestimado el recurso.

Jueces concurrentes: Sres. Presidente Hernández y Asociados MacLeary, Wolf y del Toro.